Citation Nr: 0820907	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD), 
claimed as due to sexual trauma, has been received.

2.  Entitlement to service connection for PTSD, claimed as 
due to sexual trauma. 

2.  Entitlement to rating in excess of 10 percent for 
headaches.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left eye injury, diagnosed as an oblique 
astigmatism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
December 1990.

In January 1999, the RO denied the veteran's claim for 
service connection for a personality disorder, claimed as due 
to sexual trauma, on the basis that the claim was not well 
grounded.  Although the RO notified the veteran of its 
decision later that month, the veteran did not initiate an 
appeal of that decision.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision in which 
the RO denied the veteran's claims for increased ratings for 
a headache disorder and for residuals of a left eye injury, 
diagnosed as oblique astigmatism, declined the petition to 
reopen a claim for service connection for a personality 
disorder, claimed as due to sexual trauma, and denied service 
connection for a back disorder.  The veteran filed a notice 
of disagreement (NOD) in May 2003, and the RO issued a 
statement of the case (SOC) in August 2003.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2003.

The Board notes that, in the August 2003 SOC, the RO informed 
the veteran that it was adjudicating the claim for PTSD based 
on sexual trauma on a de novo basis.  The RO incorrectly 
explained that, because in the January 1999 decision, it had 
previously denied her claim as "not well grounded", the issue 
was subject to readjudication pursuant to the Veteran's 
Claims Assistance Act of 2000 (VCAA).  The RO then denied the 
service-connection claim on the merits.  However, the VCAA 
provided for readjudication of claims, denied as well 
grounded, that became final between July 14, 1999, and the 
November 9, 2000 date of enactment of the VCAA; such 
reajudication was to be requested or initiated within two 
years of the date of enactment of the VCAA.  See Pub. L. No. 
106-475, Section 7(b)(1), 114 Stat. 2096.  See also 
VAOPGCPREC 03-2001.  In this case, the RO's prior January 
1999 denial of the claim as not well grounded was not 
adjudicated, nor did it become final, within the prescribed 
period noted above.  As such, the RO's January 1999 denial is 
final as to the evidence then of record, and may only be 
reopened upon the receipt of new and material evidence.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).  

In January 2006, the Board remanded these matters to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for additional development.  
After completing all requested action, in February 2008, the 
RO granted the veteran service connection for lumbar strain.

Pursuant to the Board's January 2006 remand instructions, the 
RO adjudicated the issue pertaining to PTSD as a petition to 
reopen, in which it determined that no new and material 
evidence had been received, and denied the remaining claims 
for increased rating claims (as reflected in a February 2008 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.

Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the issue of service connection. That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim for service connection has been 
received, the Board has characterized the issue as on the 
title page.

Also, as explained in more detail below, consistent with the 
veteran's assertions, and what the RO has effectively 
adjudicated-both in connection with the prior claim and 
currently-the Board has identified the underlying claim as 
one for service connection for PTSD, claimed as due to sexual 
trauma, as reflected on the title page.  The evidence of 
record clearly shows the veteran's consistent claims that she 
developed psychiatric problems-i.e., PTSD-as a result of 
sexual trauma during service.

In December 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

As a final preliminary matter, the Board notes that in June 
2008, the veteran submitted additional evidence to the Board, 
consisting of a letter with her personal statements and a 
copy of the February 2008 SSOC, without a waiver of initial 
RO consideration.  However, as this additional evidence is 
duplicative of statements (reiterations of prior statements) 
already of record and considered by the RO, a remand for 
issuance of a supplemental SOC (SSOC) reflecting 
consideration of this additional evidence is not required.  
See 38 C.F.R. §§ 19.31, 19.37 (2007).

The Board's decision on the claims for higher ratings for 
headaches and for residuals of a left eye injury, diagnosed 
as an oblique astigmatism, and the petition to reopen the 
claim for service connection for PTSD, claimed as due to 
sexual trauma, are set forth below.  The veteran's claim of 
entitlement to service connection for PTSD, claimed as due to 
sexual trauma, on the merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the AMC in Washington, D.C.  VA will notify the veteran 
when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal decided herein has been 
accomplished. 

2.  In January 1999, the RO denied service connection for a 
personality disorder, claimed as due to sexual trauma.  
Although notified of the denial later that same month, the 
veteran did not initiate an appeal.

3.  Medical evidence associated with the claims file since 
the January 1999 denial of service connection for PTSD 
(previously characterized as a personality disorder), claimed 
as due to sexual trauma, is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to unestablished facts necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.

4.  Although the veteran complains of tension-type headaches 
occurring one to three times a week, there is no evidence 
that they are characteristic prostrating attacks as evidenced 
by the veteran's ability to go to work and conduct activities 
of daily living when experiencing a headache.

5.  The veteran has significant visual field loss with 
constriction of visual fields in the left eye attributed to 
nonservice-connected advanced primary open angle glaucoma.


CONCLUSION OF LAW

1. The RO's January 1999 rating decision denying service 
connection for a personality disorder, claimed as due to 
sexual trauma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's January 1999 denial 
is new and material, the criteria for reopening the claim for 
service connection for PTSD (previously characterized as a 
personality disorder), claimed as due to sexual trauma, are 
met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2007).


3.  The criteria for a rating in excess of 10 percent for 
residuals of a left eye injury, diagnosed as an oblique 
astigmatism, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7,    38 C.F.R. § 4.84a, Diagnostic Code 6081 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

In regards to the remaining claims for increased ratings, 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. See 
Vasquez-Flores, 22 Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
Id.

In an October 2002 pre-rating letter, the RO provided notice 
to the veteran regarding the information and evidence needed 
to substantiate her claim for an increased rating for 
headaches and for residuals of a left eye injury, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of , and to 
submit, any further evidence that is relevant to the claim.  
The April 2003 RO rating decision reflects the initial 
adjudication of the claim after issuance of the notice 
letter.  Hence, the October 2002 letter meets all four of 
Pelegrini's content of notice requirements-and also meets the 
VCAA's timing of notice requirement.

In addition, March 2006 and May 2007 post-rating letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  These letters also informed the veteran that she 
should provide the RO with any evidence or information that 
she may have pertaining to her claims.  

Following the issuance of each notice described above, the 
veteran and her representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matters on appeal before the RO readjudicated 
the claims (as reflected in the February 2008 SSOC).  Hence, 
the veteran is not shown to be prejudiced by any deficiency 
in timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The Board acknowledges that the VCAA letters provided to the 
veteran do not contain the level of specificity set forth in 
Vazquez-Flores.   However, the Board find that any such 
procedural defect does nor constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and his representative that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In this regard, 
the veteran has provided her personal statements and 
statements from her representative addressing the increase in 
severity of her headaches and left eye disability, the 
effects such increase has on his daily life, and her 
representative has shown his understanding of the specific 
application of the rating criteria pertinent to her 
disabilities, as referenced in a December 2005 appellant's 
brief, and, discussed in more detail below.  These statements 
indicate an awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher rating.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  

Regarding the Dingess/Hartman notice requirements, the RO has 
not provided the veteran information as to the assignment of 
disability ratings or effective dates; however, as the 
decision herein denies each of the claims for higher ratings, 
no disability rating or effective date is being, or is to be, 
assigned; thus, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, the reports of a VA 
neurological examination conducted in October 2006, and VA 
eye examinations in October 2006 and in October 2007, which 
also contains a medical opinion.  Also of record are various 
written statements provided by the veteran, and her 
representative, on her behalf, which associated with the 
claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by military service.  38 
C.F.R. § 3.303(d).

As indicated above, the veteran's claim for service 
connection for PTSD (previously characterized as a 
personality disorder), as due to sexual trauma was previously 
denied by the RO in a January 1999 decision; the denial was 
premised on the fact that the veteran was not diagnosed with 
a psychiatric condition, which was recognized as a disease 
for VA purposes, secondary to sexual trauma in service.   
Evidence considered in 1999 included the veteran's service 
treatment records covering her period of service from 1978 to 
her discharge in December 1990 retirement in 1985 (which 
reflects a February 1988 mental evaluation form for drill 
sergeant school that was absent any findings, and a July 1987 
self-report of medical history by the veteran in which she 
indicated that she had frequent trouble sleeping; however, 
the remainder of the STRs are silent for complaints, findings 
or diagnosis of a psychiatric disability), VA outpatient 
records dated from January 1994 to April 1997 showing that in 
March 1997 the veteran had an initial VA psychological 
session in which she provided a history of verbal and 
physical sexual harassment while in Germany and at Fort 
Carson, to include being date raped in March 1979 and 
subsequently became pregnant.  An April 1997 VA psychology 
record notes the veteran's report of alcohol use and domestic 
violence in her family of origin and in her marriage.  Army 
medical records dated from April 1991 to August 1993, noted 
that the veteran was the wife of a service member at that 
time, and those records were negative for complaints, 
findings or diagnosis of a psychiatric disability.   Also of 
record was the veteran's completed PTSD questionnaire with 
descriptions of incidents of trauma she experienced in 
service and location of hospital she received psychiatric 
treatment during service, and a November 1997 VA PTSD 
examination report that diagnosed the veteran with 
personality disorders.  Although notified of the denial later 
in January 1999, the veteran did not initiate an appeal of 
the decision; hence, the decision is final based on the 
evidence of record. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

In an October 2002 VCAA notice letter, the RO informs the 
veteran that they are going to reevaluate her previously 
denied claim for service connection for a personality 
disorder, as due to sexual trauma.  In January 2003, the 
veteran responded by providing a VA Form 21-4142, authorizing 
the VA obtain additional treatment records for mental 
depression during service.   Under pertinent legal authority, 
VA may reopen and review a claim, which has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record. After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the January 1999 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the record since the RO's January 1999 
denial includes the veteran's service personnel records, a 
December 1979 service hospital record showing the live birth 
of a baby to the veteran, a January 1988 Temporary 
Restraining Order issued by the County Court of El Paso, 
Colorado, against E.L.S., as the veteran feared for her 
safety, a February 1997 VA mental health clinic record 
reflecting that the veteran called into the hot line, stating 
she wanted a divorce, but her husband did not.  She stated 
that she went through much harassment, to include sexual 
harassment by a number of people, as well as being date raped 
where she got pregnant with her daughter.  She stated she was 
discharged under the quality management program, and she had 
performance evaluations in the military that she felt were 
not fair.  She stated that she was depressed most of her 
military career and one time took too many sleeping pills.  A 
December 2004 VA women's health clinic record notes that the 
veteran's screen for PTSD was positive and a January 2006 VA 
outpatient record shows that the veteran's computerized 
medical problem list includes depressive disorder, not 
otherwise specified.  In addition, the veteran submitted 
additional statements in May 2007, as well as a completed 
PTSD sexual assault questionnaire.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim now characterized as one for 
service connection PTSD, claimed as due to sexual assault.

The new evidence includes the veteran's service personnel 
records, which were not previously associated with the claims 
file as well as a service treatment record from December 1979 
showing the live birth of an infant child that the veteran 
contends is the result of a March 1979 date rape by a more 
senior service member.  In addition, VA medical records note 
that the veteran had a positive PTSD screen, and she has a 
medical problem list that includes depressive disorder, NOS.  
As these records had not previously been considered by agency 
adjudicators, and are not cumulative or redundant of evidence 
previously of record, they are "new."  Moreover, since these 
records pertain to the matter of current disability, and, 
when considered in light of the post-service records and the 
veteran's assertions (as noted in the remand, below), they 
relate to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.  Although the December 2004 VA women's health 
clinic record merely notes that the veteran's screen for PTSD 
was positive, without providing a more detailed basis, the 
holding in Justus clarifies that it is impermissible to weigh 
the probative value of the favorable statements at this 
preliminary stage of merely determining whether the claim 
should be reopened. See, too, Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (where the Federal Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD, claimed as due to sexual assault, are met. See 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2007).




III.  Increased Ratings

Disability ratings are determined by application of the  
criteria set forth in VA's Schedule for Rating Disabilities,  
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After  
careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decisions is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A.  Headaches

The veteran's headache disability is rated pursuant to 
Diagnostic Code (DC) 8100, for migraine headaches.  Under DC 
8100, a 10 percent rating is warranted for headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  Headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrant a 30 percent rating.   
Very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.

Considering the pertinent evidence in light of the above, the 
Board finds that a schedular rating in excess of 10 percent 
for migraines is not warranted. 

VA outpatient treatment records dated from October 2000 to 
May 2002 are negative for complaints, treatment or diagnosis 
pertaining to headaches. 

A June 2002 VA medical certificate and treatment record 
reflects that the veteran complained of a headache for the 
past three days.  She stated that she usually takes Motrin, 
but it was not working today.  The headaches were localized 
in the frontal area.  The veteran stated that she believed 
that the chemicals that she was exposed to at work, such as 
floor wax, could be causing her headaches.  Objective 
findings were unremarkable.  The assessment was headache, 
questionable cause; the veteran's symptoms appeared benign 
for now.  She was stable at discharge.    

A November 2002 VA outpatient record reflects that the 
veteran complained of headaches for the past three days.  The 
day before she took an ASA and the pain resolved, but when 
she woke up the next day the pain was back.  She noted a long 
history of headaches, which she was usually successful 
treating with Ibuprofen or ASA.  She has had some blurry 
vision that is worse with her glasses on.  She denied any 
light flashes. The headache was across her forehead and on 
the right side of her face.  She described it as throbbing 
pain.  She had some dizziness while lying down three days 
earlier, which had since resolved.  On examination, there was 
no tenderness with tapping on the sinuses.  Strength was 5/5 
in the upper and lower extremities, distally and proximally.  
2+ reflexes bilaterally and normal sensation.  The assessment 
was tension headache.

VA outpatient records dated from February 2003 to August 2006 
are negative for complaints, findings or diagnosis pertaining 
to headaches. 

An October 2006 VA neurological examination report reflects 
that the examiner reviewed the claims file, and he found that 
there was no suggestion of migraine, but he noted that the 
veteran was seen on at least one occasion for a headache of 
the tension-type.  The veteran stated complained of having 
headaches varying between one and three times a week, which 
seemed to occur across the front of her head, sometimes 
around the eye with rather sharp pain.  She does not have 
associated symptoms with the headaches, and they may last 
from several minutes to all day.  She does not use a specific 
medication for the headaches and reports that she can carry 
on her activities of daily living, though she would prefer to 
lie down. The veteran stated that she could go to work, but 
felt that she would not be productive at work with the 
headache.  
 
Cranial nerve examination demonstrated normal ocular 
motility, pupil responses, and visual fields.  Jaw strength, 
facial sensation, facial expression, and hearing were normal.  
Her tongue was normal and it had no fibrillations or atrophy 
and protruded normally.  She swallowed well and her palate 
elevated normally.  Sternomastoid and upper trapezius muscles 
were 5/5 in strength.  Motor system demonstrated normal 
findings.  Coordination, station, and gait were also normal.  
Tendon reflexes were absent at the ankles, bilaterally.  Knee 
jerks and upper extremity reflexes were, each, 1+.  There was 
no asymmetry and no pathologic reflex.  The examiner's 
impression was that the veteran's headaches were more in 
keeping with the tension-type headache than with migraine.  
The examiner furthered, noting that the veteran reported 
having headaches one to three times a week, and that for the 
most part the headaches were not severe, and few, if any, 
were prostrating.   

While the evidence reflects that the veteran reported to the 
October 2006 VA examiner that her tension type headaches 
occurred between one to three times per week, the veteran has 
continued to work and she can continue with her daily 
activities of living when she has one of these headaches.  
However, VA outpatient records noted above indicate that the 
veteran had intermittent periods of tension headaches.  In 
addition, the veteran previously indicted in June 2002 that 
chemical exposure at her work may be attributing to her 
headaches.  However, even if the veteran's tension-type 
headaches have increased in frequency to that of one to three 
times per week, they have not been shown to occur with 
characteristic prostrating attacks.  In fact, the veteran 
stated to the October 2006 VA examiner that her headaches 
were mostly not even severe.  Hence, she is not entitled to a 
30 percent rating under DC 8100.


B.  Residuals of a Left Eye Injury

The RO has rated the veteran's service-connected residuals of 
a left eye injury, diagnosed as an oblique astigmatism 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6081, for 
scotoma, pathological, unilateral.  Under DC 6081, a minimum 
10 percent rating is assigned for unilateral, large or 
centrally located pathological scotoma.  A note under that 
code instructs to rate on loss of central visual acuity or 
impairment of field vision, not to be combined with any other 
rating for visual impairment. 38 C.F.R. § 4.84a, Diagnostic 
Code 6081 (2007). 

The veteran is currently in receipt of a 10 percent rating, 
which is the only compensable rating under Diagnostic Code 
6081.   

The evidence of record includes a September 2002 VA eye 
clinic record showing that the veteran complained of blurred 
vision.  Her visual acuities without correction were right 
eye, 20/30 and left eye, 20/25.  She was assessed with 
ametrophia and presbyopia.

An October 2006 VA eye examination report includes a Goldmann 
visual field test that revealed the veteran's left eye showed 
more significant visual field loss with constriction of 
visual fields to less than 10 degrees of central vision 
remaining.  Her uncorrected visual acuity at distance left 
eye 20/40, -2.  Uncorrected visual acuity at near, left eye 
20/50.  Corrected visual acuity at distance, left eye 20/20. 
Corrected visual acuity at near left eye, 20/20. The veteran 
was diagnosed with advanced primary open angle glaucoma left, 
greater than right, myopia with astigmatism of the left eye, 
and presbyopia of both eyes.  The RO sought an additional VA 
opinion to determine whether the eye conditions diagnosed 
during the October 2006 VA examination, which are currently 
non service-connected disabilities, were related to the 
veteran's service-connected left eye disability or in-service 
left eye injury.  In addition, an examiner was requested to 
attribute clinical findings, to include visual field loss, to 
the different diagnoses.  

In an October 2007 VA examination report, a VA examiner 
medically related the veteran's advanced visual field changes 
in both eyes to her diagnosed advanced primary open angle 
glaucoma of both eyes.  In addition, she was diagnosed with 
mild myopia with astigmatism in both eyes and inferior 
corneal scar in the left eye that was visually insignificant 
and well out of the visual axis.  

Thus, the evidence shows that the veteran has loss of vision 
in her left eye; however, the October 2007 VA examiner 
attributed the loss of vision in the veteran's left eye to 
non service-connected glaucoma.  Specifically, the October 
2007 examiner opined that it was less likely than not that 
the veteran's glaucoma was at all related to any injury that 
she received to her eyes during military service.  In support 
of his opinion, the VA examiner noted that a current 
gonioscopic examination showed no widening of the ciliary 
body band in either eye and no other evidence of angle 
recession from trauma in either eye.  In addition, he  noted 
that her medical records document a slow, progressive 
deterioration in optic nerve structure consistent with a 
diagnosis of primary open angle glaucoma.  

The Board finds that these examination reports-which include 
a recitation of the veteran's medical history and complaints, 
clinical findings, and the examiner's assessments-provide a 
sufficient medical basis for evaluation of the claim. See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches).  This is the only competent opinion of 
record, and it weighs against the claim for an increased 
rating.  Furthermore, there is no other medical opinion or 
evidence to the contrary. 

On this record, the Board finds that because the current 
increase in the veteran's level of disability is not 
attributable to her service-connected residuals of a left eye 
injury, but rather to her nonservice-connected primary open 
angle glaucoma, additional compensation based on this 
increase is not warranted.  Therefore, a 10 percent rating is 
the highest schedular rating assignable for the current 
manifestations attributable to the veteran's service-
connected  residuals of a left eye injury, diagnosed as an 
oblique astigmatism.

C.  All Disabilities

The above determinations are based upon consideration of  
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected headaches or residuals of a left eye 
injury, diagnosed as an oblique astigmatism have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited and considered in the 
February 2008 SSOC).  In this regard, the Board notes that 
the disabilities have not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings).  There also is no objective evidence 
that the veteran's service-connected headaches or residuals 
of a left eye injury, diagnosed as an oblique astigmatism 
have warranted frequent periods of hospitalization, or that 
these disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for staged ratings, pursuant to Hart, and that 
the claims for higher ratings must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of a 
higher rating for either disability, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 







ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD, claimed as 
due to sexual assault, has been received, the appeal is 
granted.

A rating in excess of 10 percent for headaches is denied

A rating in excess of 10 percent for residuals of a left eye 
injury, diagnosed as an oblique astigmatisms denied 


REMAND

As the veteran's claim for service connection for PTSD, 
claimed as due to sexual assault, has been reopened, the 
Board finds that further development on the claim for service 
connection, on the merits, is warranted.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2007). The Board notes that 
in March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330- 10332 (March 7, 2002); 38 
C.F.R. § 3.304(f)(3).
 
The appellant has alleged that she developed PTSD as a 
consequence of being raped by a superior officer while on 
active duty in March 1979, resulting in pregnancy.  She has 
submitted a December 1979 hospital record showing the birth 
of an infant, with her maiden name of Jones.  She also 
reports an incident in November 1984 while stationed in 
Germany, where she was sexually and physically assaulted in a 
military supply room by another service member.  She states 
that she filed a criminal investigation report and the 
individual admitted to the assault charge.  However, no copy 
of this report is associated with the claims file. 

Because the appellant's alleged stressor is not combat- 
related, her statements, alone, are insufficient to establish 
the occurrence of her stressor; rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
appellant's service records may corroborate the appellant's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

Initially, the Board notes that several times through the 
course of her appeal, the veteran has asserted that, during 
service, she was hospitalized in the "mental ward" at 
"Fort Carson Hospital" or Evans Army Community Hospital 
after an overdose of sleeping pills and received treatment 
for depression in May 1988, in Fort Carson, Colorado; these 
records have not been obtained.  The veteran states she was 
informed these records would be in "restricted files" and 
would have to be requested in such terms.  Accordingly, the 
RO should undertake appropriate action to obtain the 
referenced hospital records, dated in May 1988, from the Fort 
Carson Hospital or Evans Army Community Hospital in Colorado. 
The RO should attempt to obtain such records from the 
National Personnel Records Center (NPRC), as well as from the 
hospital, directly.  The RO is reminded that, in requesting 
records from Federal facilities, efforts to assist should 
continue until either the records are obtained, or sufficient 
evidence indicating that the records sought do not exist, or 
that further efforts to obtain those records would be futile, 
is received.  See 38 C.F.R. 3.159(c)(2) (2007).

The veteran has stated that she reported that she was 
sexually and physically assaulted in November 1984 in a 
military supply room, in Stuggart, Germany and that a 
criminal investigation was undertaken.   However, no attempt 
was made to obtain a Criminal Investigation Report and no 
such report of an assault is included in the portion of the 
veteran's personnel records associated with the claims file.  
However, it appears that the claims file does not include the 
veteran's complete personnel record (DA 20), because, 
although a list of her assigned units and stations is 
available, personnel evaluations do not appear to be of 
record.  The National Personnel Records Center (NPRC) should 
be asked to search for additional personnel records for the 
veteran.

In addition, further development to request that a search for 
records of a report by the veteran or of a criminal 
investigation following that report should be conducted by 
asking for a search of records at the U.S. Army Crimes 
Records Center, where reports of investigations undertaken by 
the U.S. Army Criminal Investigation Division (CID) are 
located.  

The Board also finds that an additional VA examination and 
medical opinion, based on a full consideration of the 
veteran's documented history and assertions, that explicitly 
addresses the question of whether the record tends to 
establish that the veteran's alleged sexual assaults actually 
occurred, and, if so, whether this stressor(s) resulted in 
PTSD, is needed to resolve the claim remaining on appeal.  
See 38 C.F.R. § 3.304(f)(3).

Accordingly, the RO should arrange for the veteran to undergo 
a VA psychiatric examination, by a psychiatrist, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in a denial of the claim (as 
consideration of the original claim will be based on evidence 
already of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id. If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In May 2007, the 
veteran submitted a VA Form 21-4142, indicating that she 
started counseling pertaining to being assaulted in service 
at the Durham VA medical center (VAMC), from 2000 to the 
present time.  The Board notes that medical records obtained 
from the Durham VAMC dated from February 2000 to August 2006 
are negative for mental health treatment; however, a December 
2004 Durham VAMC record noted a positive PTSD screen and the 
veteran was referred to the women's health clinic for 
treatment.  In addition, a January 2006 Durham VAMC shows 
that the veteran's computerized medical problem list includes 
depressive disorder, not otherwise specified.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, the RO must obtain all outstanding 
pertinent medical records from aforementioned facility, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

In addition, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim remaining on appeal, notifying her that she has 
a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The letter should 
clearly advise the veteran that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allow her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence, under 38 C.F.R. § 3.304(f)(3).  The RO should 
request that the veteran submit all evidence in her 
possession, and ensure that its letter to her meets the 
notice requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App.  473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and  effective dates-as appropriate.   

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007). However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  In addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for PTSD, 
claimed as due to sexual assault, on the merits.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should contact the NPRC again, 
and request all service treatment and 
personnel records concerning the veteran, 
which should be requested using the 
veteran's maiden name, Jones (as noted on 
enlistment), and her married name, Sharp.  
The RO should undertake appropriate 
action to obtain all outstanding 
pertinent records of psychiatric 
evaluation and treatment of the veteran 
at the Fort Carson Hospital or Evans Army 
Community Hospital in Fort Carson, 
Colorado, in May 1988.  The RO's efforts 
should include contact with all 
appropriate sources, to include NPRC, as 
well as the hospital, directly.  In this 
regard, a request for restricted files 
should be made, as noted by the veteran.

In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
veteran's service records until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

2.  Contact the U. S. Army Criminal 
Investigation Command in Fort Belvoir, 
Virginia, VA.  Provide a summary of the 
veteran's allegations regarding a sexual 
assault in Germany, and a copy of the 
veteran's statements.  Request that a 
search be made for a CID report 
pertaining to the November 10, 1984 
incident the veteran contends she 
reported, from the Director, U.S. Army 
Crimes Records Center, U.S. Army Criminal 
Investigation Division (USACIDC), ATTN: 
CICR-FP, 6010 6th St., Fort Belvoir, 
Virginia, 22060- 5585.  Provide a copy of 
the veteran's allegations in this regard.  

3.  The RO should obtain from the Durham 
VAMC all outstanding records of evaluation 
and/or treatment for psychiatric 
disorders, to include PTSD (from January 
2000 to the present).  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

4.  If, and only if, the a claimed 
stressor has been confirmed, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist (M.D.), 
at a VA medical facility.  The veteran's 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions. All indicated tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the examiner, prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
claimed assault alleged by the veteran to 
have occurred during active service and 
offer an opinion as to the clinical 
significance, if any, of such evidenced 
changes. The examiner should then express 
an opinion as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
in-service stressful experience(s) 
described by the veteran occurred.

If the examiner determines that any 
claimed in-service stressful event 
occurred, she should make a determination 
as to whether the veteran has PTSD as a 
result of the stressor event. The 
examiner is instructed that only the 
specifically corroborated in-service 
stressful event may be considered for the 
purpose of determining whether exposure 
to such an in-service event has resulted 
in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
also comment upon the link between the 
current symptomatology and the veteran's 
verified stressor.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


